Third District Court of Appeal
                               State of Florida

                         Opinion filed December 2, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-997
                         Lower Tribunal No. 97-21004
                            ________________


                            Kirk Douglas Billie,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Christina Marie
Diraimondo, Judge.

     Chase Law Florida, P.A., and Brett S. Chase (Saint Petersburg), for appellant.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.